FILE COPY



                                                                     FILED IN COURT OF APPEALS
                                                                       1^h CcU!\°t Appeatehjgfrirt
                           IN THE SUPREME COURT OF TEXAS




                                                                            TYLET* T£XAi.
NO. 15-0170                                                           CATHY &LULK. dLE^I<
 CAROLE ANN WALLACE                                                        Henderson County,
 v.
                                                 §
 BARBARA LOUISE HERNANDEZ
                                                 §                                12th District.




                                                                                  April 17,2015


         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                   May 29, 2015

         Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                      •*••••••••



         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do            hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, CAROLE ANN WALLACE, pay all costs incurred on
 this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 29th day of May, 2015.



                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk